DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-26), Species A of Group I (claims 1-12) in the reply filed on August 23, 2022 is acknowledged.
Claims 13-45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.
On page 3 of the response filed August 23, 2022, Applicant requested that the Office note that claims 27 and 28 are directed to Species A.  The examiner notes that claims 27-33 are directed to Species A of Invention II, which is non-elected.  Therefore, claims 27-33 have been withdrawn.
As noted in the restriction requirement mailed June 24, 2022, the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on August 6, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
Twenty-nine (29) sheets of drawings were filed on October 28, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mekis et al. (US 2017/0115458 A1).
Regarding claims 1-6, 11 and 12; Mekis et al. discloses a vertical integrated photonics chiplet assembly (see Figures 1, 2A, 3, and  6A), comprising:
a package substrate (substrate with PCB/Substrate 201 and Photonic Interposer 203 layers in Figure 2A; molded package 600 including layers 601/603, 605, 607; see Figure 6A); 
an external device (light source assembly 209, 621) connected to a top surface of the package substrate (see Figures 2A and 6A, wherein the surface that light source assembly 209, 621 is attached to may be oriented as a top surface); 5
a photonics chip (photonics interposer 203, 605 with photonics layer 617) disposed within the package substrate, the photonics chip (203, 605) including optical coupling devices (grating couplers 117A-117H, 307; see paragraph 25; see Figures 1-3) positioned at a top surface of the photonics chip (203, 305, 605; the photonic chip may be oriented such that the surface having grating couplers is the top surface); 
a plurality of conductive via structures (TSVs 621) disposed within the package substrate in electrical connection with electrical circuits within the photonics chip (605), the plurality of conductive via structures (TSVs 206, 611) electrically connected through the package substrate to the external 10device (209, 621); 
an opening formed through the top surface of the substrate (fiber 609 is within an opening formed through the top surface of the substrate as illustrated in Figure 6A), the opening exposing a portion of the top surface of the photonics chip (605) at which the optical coupling devices (grating couplers; 117A-117H; see paragraph 25) are positioned; and 
an optical fiber array (217, 309, 609; see Figure 2A) disposed and secured within the opening such that a plurality of 15optical fibers of the optical fiber array optically couple to the optical coupling devices (optical I/O 211);
wherein the package substrate is formed of one or more of a dielectric material, an epoxy resin, a polyimide material, and an organic material (see paragraphs 22 and 32);
wherein the package substrate includes electrically conductive contact pads (219; see paragraph 46 and Figure 2B) and electrically conductive vias (TSVs 206, 611); 
wherein AYARPO2553 Patent Applicationthe package substrate includes electrically conductive interconnect lines (electrical devices and circuits comprising transimpedance and limiting amplifiers, TIA/LAs; see paragraphs 23 and 26; electronics die; see paragraphs 35-38); 
wherein the external device is a system-on-chip semiconductor chip (laser system on a semiconductor laser chip; see paragraph 38);
wherein the external device is an electro-optical semiconductor chip (lasers are electro-optical devices; see paragraph 38);
a dielectric underfill material (optical epoxy 215; see Figure 2A and paragraph 31) disposed between the external device (209) and the package substrate; and 
a stage structure (electronics die 601 with electrical connections thereon form a stage structure) disposed within the package substrate (see Figure 6A), the photonics chip (605) disposed on the stage structure (601).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0180808 A1) in view of Fukuzawa et al. (US 7,212,713 B2), Kobrinsky et al. (US 9,507,086 B2), and Doerr et al. (US 2018/0203187 A1).
Regarding claim 1, 3-7, 9, and 12; Zhang et al. discloses a vertical integrated photonics chiplet assembly (WL-POeM 120; see Figure 1B), comprising:
a package substrate (molded substrate 103); 
an external device (IC chip 104; Laser chip 106) connected to a top surface of the package substrate (103); 5
a photonics chip (optical chip 110) disposed within the package substrate (103), the photonics chip (110) including optical coupling devices positioned (optical connector 108) at a top surface of the photonics chip (110); 
a plurality of conductive via structures (through-mold vias, TMVs 114; see paragraph 35) disposed within the package substrate (103) in electrical connection with electrical circuits within the photonics chip (see paragraph 34), the plurality of conductive via structures (TMVs 114)  electrically connected through the package substrate (103) to the external 10device (104, 106); 
an exposed portion (see paragraph 7) of the top surface of the photonics chip (110) at which the optical coupling devices (108) are positioned; and 
an optical fiber array (MT connector with optical waveguides 112; see paragraph 36; an MT connector is an optical fiber connector that connects an array of optical fiber waveguides) disposed and secured such that a plurality of 15optical fibers (112) of the optical fiber array optically couple to the optical coupling devices (see Figures 1B and 2);
wherein the package substrate includes electrically conductive contact pads (pads; see paragraph 35) and electrically conductive vias (TMVs 114); 
wherein AYARPO2553 Patent Applicationthe package substrate includes electrically conductive interconnect lines (RDL; see paragraphs 34 and 35); 
wherein the external device (IC chip 104, Laser chip 106) is a system-on-chip semiconductor chip (see paragraphs 3-6 and 27);  
wherein the external device (104 and/or 106) is an electro-optical semiconductor chip (104, 106);  
wherein 10the external device is flip-chip connected to the package substrate (see paragraphs 3, 4, 7);  
wherein the optical fiber array includes optical turning components (curved waveguide 112 sections in optical connector; see Figure 1B) for directing light into the optical coupling devices (110) positioned at the top surface of the photonics chip (110) and for re-directing light 20emanating from the optical coupling devices (112) positioned at the top surface of the photonics chip (see Figure 1B); 
a stage structure disposed within the package substrate, the photonics chip disposed on the stage structure (the stage structure includes RDL 114 and electrical connectors 116).
Zhang et al. does not specifically disclose an opening formed through the top surface of the substrate, the opening exposing a portion of the top surface of the photonics chip at which the optical coupling devices are positioned, the optical fiber array disposed and secured within the opening.
	Fukuzawa et al. discloses a substrate (the substrate including layers 100, 120, and 140) having a photonic chip (120) therein, with an opening exposing a top surface of the photonics chip (120) at which an optical coupler device (connector 1140) is positioned to connect an optical fiber array (fibers 170 with cores 180) disposed and secured within the opening for connection to an optical waveguide (130) of the photonics chip (120) portion of the substrate (see Figure 11).  Kobrinsky et al. discloses an optical coupler (750, 860; see Figures 7 and 8) positioned at an opening in a package substrate (710, 810), wherein the opening exposes a photonic chip (740, 850) for connection fibers (752, 862) to the photonics chip (740, 850).  Doerr et al. discloses a connector positioned within a hole of a photonics integrated circuit (see Figure 8(E)) in alternative to a connector positioned above the photonics integrated circuit (see Figure 8(D)).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide opening formed through the top surface of the substrate, the opening exposing a portion of the top surface of the photonics chip at which the optical coupling devices (optical connector 108) are positioned, the optical fiber array (array of optical fibers 112 of MT connector; see paragraph 36) disposed and secured within the opening for the purpose of an optimal coupling arrangement to maximize coupling efficiency.
Regarding claim 2; Zhang et al. teaches that the package substrate is a molded substrate (see paragraph 7), but does not disclose the specific material.  The examiner takes Official notice that substrates are routinely formed of one or more dielectric materials, epoxy resins, polyimide materials, and organic materials, wherein all of these materials are well known to a person of ordinary skill in the art.  Thus, before the effective filing date of the present invention, on of ordinary skill in the art would have found it obvious to form the package substrate from one or more of a dielectric material, an epoxy resin, a polyimide material, and an organic material for the purpose of using materials with known properties that are commonly used to form substrate in the art.  Before the filing date of the current application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416), and since these materials are known alternates for forming substrate and one of ordinary skill could have combined the formed the substrate from the well-known materials by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 8; The examiner takes Official notice that it’s routine in the art to electrically connect an electrical supply of external devices to internal devices in substrates and to ground electrically connected devices for safety and to prevent damage.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to ensure that the photonics chip is electrically connected to an electrical supply within the external device for the purpose of providing power to the optical components as needed, and to ensure that the photonics chip is electrically connected to reference ground potential within 15the external device for the purpose of preventing damage to the device, since these are routine provisions commonly made in the art, and would not appear to results in an novel or unexpected advantages.    
	Regarding claim 10; Kobrinsky et al. further teaches that an the optical fiber array may include optical lensing components (see column 4, lines 7-10, and column 7, line 52, through column 8, line 7) for focusing light into optical coupling devices positioned at the top surface of the photonics chip.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide optical lensing components for focusing light into optical coupling devices positioned at the top surface of the photonics chip to improve coupling efficiency and minimize optical loss.
Regarding claim 11; The examiner take Official notice that dielectric underfill is routinely used between external device and package substrates for the purpose of providing electrical insulation to electrical contacts and structural integrity to the assembled structure.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a dielectric underfill material disposed between the external device and the package substrate for insulating electrical contacts and increasing structural integrity of the assembled device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu et al. (US 7,703,991 B1) an optical connector (610) mounted to a substrate (602; see Figure 6);
Huang et al. (US 10,459,159 B2) discloses a photonic package (see the entire disclosure);
Peterson et al. (US 10,606,003 B2) discloses an optical coupler for a silicon photonics device (see the entire disclosure);
Houbertz et al. (US 10,809,468 B2) discloses an optical connection component (see the entire disclosure); 
Liff et al. (US 2014/0153881 A1) discloses a two-dimensional optical connector for fiber arrays (see the entire disclosure); and
Bjorkman et al. (US 2004/0114853 A1) disclose optical ready substrates with photonic circuits (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874